            Case 5:19-cv-04725-TR Document 19 Filed 09/30/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GREG ALAN PECK,                           :
     Plaintiff,                           :      CIVIL ACTION
                                          :
       v.                                 :
                                          :
ANDREW M. SAUL,                           :      No. 19-4725
    Defendant.                            :

                               ORDER AND JUDGMENT

       AND NOW, on September 30, 2020, upon consideration of Plaintiff Greg Alan Peck’s

Brief in Support of his Request for Review and the Commissioner’s Response, it is ORDERED:

   1. Plaintiff’s Request for Review (doc. 13) is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                  BY THE COURT:

                                                  /s/ Timothy R. Rice

                                                  TIMOTHY R. RICE
                                                  U.S. MAGISTRATE JUDGE
